DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Kevin Shao, during a telephony interview on March 10, 2022, gave the Examiner an authorization to amend claims as follows:
IN THE CLAIMS
11. A non-transitory computer-readable storage medium, comprising an instruction, wherein when the instruction is run on a computer, the computer is enabled to perform the following operations: sending, indication information to a plurality of UEs, wherein the plurality of user equipment (UEs) have a minimization of drive-test (MDT) function in a cell covered by a to-be-positioned remote radio unit (RRU), and the indication information is used to indicate the plurality of UEs to periodically report location information; obtaining, within each of at least one time period, time-of-arrival (ToA) measurement values of N UEs, wherein the N UEs are some UEs that report the location information in the plurality of UEs, N>1, and N is an integer; and calculating, a location of the to-be-positioned RRU based on M ToA measurement values obtained within the at least one time period and M pieces of location information that are in the 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1, 6 and 11, the best references found during the prosecution of the present application were, Jiang et al (US Pat. Pub. No. 2018/0206144). Jiang et al directed toward a method for base stations for terminal positioning method; receiving an uplink positioning signal; send the unlink positioning signal to the multiple RRUs; selecting target RRUs; obtaining signal angles of arrival; and determining a location of the to-be-positioned terminal.  Jiang et al alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest a method, apparatus and non-transitory computer readable media of claims 1, 6 and 11 that include “sending instruction information to multiple UE units including an MDT function in cell covered by RRU to be positioned by base station; acquiring Values of ToA measurements of UE units within time intervals; calculating position of RRU to be positioned on basis of the ToA measurement values acquired within time intervals and position information items contained in received position information corresponding to ToA measurement values.”  None of the reference cited in prior art of record suggests the above mention claim invention as a whole. Therefore, claims 1-15 are found allowable.


Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/
Primary Examiner, Art Unit 2642